Citation Nr: 1729217	
Decision Date: 07/25/17    Archive Date: 08/04/17

DOCKET NO.  10-14 656	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Denver, Colorado


THE ISSUES

Entitlement to service connection for bilateral foot disorder, including planta fasciitis, hallux valgus and degenerative joint disease.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

S. Freeman, Associate Counsel

INTRODUCTION

The Veteran had active service from January 1987 to October 1996.  He also had subsequent periods of active service and training, with a period of deployment to Iraq from December 2007 to January 2008.

This matter comes to the Board of Veterans' Appeals (Board) from a July 2009 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Denver, Colorado.

In June 2014, the Veteran provided testimony at a hearing before the undersigned Veterans Law Judge (VLJ).  A transcript of the hearing is of record.

This matter was previously remanded in August 2014 for a VA examination to determine the etiology of the Veteran's bilateral foot condition, and subsequently remanded in May 2016 to associate the Veteran's treatment records from Kaiser Permanente with the record.


FINDINGS OF FACT

1. The evidence is in relative equipoise as to whether the Veteran's bilateral foot disorder is related to service.

2. The Veteran's pes planus was aggravated and/or subject to an injury in service.

3. The Veteran's bilateral plantar fasciitis is caused by active duty service.

4. The Veteran's bilateral hallux valgus with degenerative joint disease is caused by active duty service.

CONCLUSION OF LAW

The criteria for entitlement to service connection for bilateral foot disorder have been met.  38 U.S.C.A. §§ 1110, 1131, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309 (2016).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

VA's Duty to Notify and Assist

As provided for by the Veterans Claims Assistance Act of 2000 (VCAA), VA has a duty to notify and assist Veterans in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 510, 5126 (West 2014); 38 C.F.R. § 3.102, 3.156(a), 3.159 and 3.326(a) (2013).  VCAA requirements apply to all five elements of a service connection claim: veteran status, existence of a disability, a connection between a veteran's service and the disability, degree of disability, and effective date of the disability.  Here, VA correspondence issued in May 2009 satisfied the duty to notify provisions with respect to service connection and the Veteran of the regulations pertinent to the establishment of service connection.

As to VA's duty to assist the Veteran with his service connection claim, the Board finds that all necessary development has been accomplished and therefore appellate review may proceed without prejudice to the Veteran.  See generally 38 C.F.R. § 3.159 (c).  The record in this case includes service treatment records, VA treatment records, private treatment records, and the Veteran's statements regarding this matter.

Additionally, VA examinations were conducted in October 2014 and June 2016 in connection with the claim decided herein.  Review of the 2014 and 2016 VA examination reports reflect that they are adequate for the purpose of adjudicating the Veteran's claim.  Specifically, the examination reports reflect diagnoses and opinions which are congruent with the other evidence of record and were rendered following a physical examination of the Veteran and a review of the record.  All offered opinions are accompanied by a complete rationale.  38 C.F.R. § 3.159 (c) (4); Barr v. Nicholson, 21 Vet. App. 303, 307 (2007).

The Veteran also testified at a June 2014 Travel Board hearing before the undersigned VLJ.  In Bryant v. Shinseki, 23 Vet. App. 488 (2010), the United States Court of Appeals for Veterans Claims (Court) held that 38 C.F.R. 3.103 (c)(2) (2016) requires that the VLJ who conducts a hearing fulfill two duties to comply with the above regulation.  These duties consist of (1) the duty to fully explain the issue or issues on appeal and (2) the duty to suggest the submission of evidence that may have been overlooked.  In this case, during the hearing, the VLJ asked the Veteran questions about the nature and etiology of his bilateral foot condition.  The VLJ also asked the Veteran if there was any evidence that had been missed with respect to his foot condition.  The Veteran has not asserted that VA failed to comply with 38 C.F.R. 3.103 (c)(2), nor identified any prejudice in the conduct of the hearing.  As such, the Board finds that the VLJ complied with the duties set forth in 38 C.F.R. 3.103 (c)(2), consistent with Bryant, and that any error in notice provided during the Veteran's hearing constitutes harmless error.

As described, VA has satisfied its duties to notify and assist, and additional development efforts would serve no useful purpose.  See Soyini v. Derwinski, 1 Vet. App. 540, 546 (1991); Sabonis v. Brown, 6 Vet. App. 426, 430 (1994).  Because VA's duties to notify and assist have been met, there is no prejudice to the Veteran in adjudicating this appeal.


Legal Criteria, factual Background and Analysis

The Board has reviewed all of the evidence in the record, with an emphasis on the evidence relevant to this appeal.  Although the Board has an obligation to provide reasons and bases supporting its decision, there is no need to discuss, in detail, every piece of evidence of record.  Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000).  Hence, the Board will summarize the relevant evidence as appropriate, and the Board's analysis will focus specifically on what the evidence shows, or fails to show, as to the claim.
When there is an approximate balance of positive and negative evidence regarding the merits of an issue material to the determination of the matter, the benefit of the doubt in resolving each such issue shall be given to the claimant.  38 U.S.C.A. § 5107; 38 C.F.R. § 3.102.  When all of the evidence is assembled, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the Veteran prevailing in either event, or whether a fair preponderance of the evidence is against the claim, in which case the claim is denied.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

Service connection is warranted if it is shown that a Veteran has a disability resulting from an injury incurred or a disease contracted in active service or for aggravation of a pre-existing injury or disease in active military service.  38 U.S.C.A. § 1110 (West 2014); 38 C.F.R. § 3.303 (2016).  Establishing service connection generally requires medical or, in certain circumstances, lay evidence of (1) a current disability; (2) an in-service incurrence or aggravation of a disease or injury; and (3) a nexus between the claimed in-service disease or injury and the present disability.  Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009).

Service treatment records have been reviewed.  A February 2008 separation assessment shows that the Veteran's feet were clinically evaluated as normal.  However, Service Treatment Records dated in January 2008 shows the Veteran was treated for left heel pain.

Shortly after service in September 2008, the Veteran again reported foot trouble.  The Veteran was diagnosed with plantar fasciitis and hallus valgus in September 2008.

The record establishes the Veteran has bilateral foot disorder.  This diagnosis has been confirmed by x-ray evidence during VA examinations and has been noted in treatment records during the period of service at issue.  Therefore, the current disability requirement has been met with respect to the claim for entitlement to service connection for degenerative joint disease.  The only issue that remains is whether the current disabilities are the result of service or proximately due to, or aggravated by, a service-connected disability.
The Veteran is seeking service connection for numerous bilateral foot disorders, including pes planus, plantar fasciitis, hallux valgus and degenerative joint disease.  He asserts that his foot problems began in service and have continued to the present.

The Veteran testified at the June 2014 hearing that he stepped into a hole and injured his foot in Iraq between the period of December 2007 to February 2008 and continues to encounter problems with his foot ever since.  The Veteran also testified that he sought treatment for heel spurs due to the pain he had developed from his injury in service.  Furthermore, there is a report from Balad Air Base, Iraq, which shows the Veteran was treated for heel pain in January 2008.  A medical history dated in February 2008 shows that the Veteran had left foot pain and was doing doctor recommended exercises.

Treatment records from Denver VA Medical Center shows that on August 2008, the Veteran was treated for tenderness on the planta surface of his foot with palpation and dorsiflexion.  He was diagnosed with plantar fasciitis at that time.  X-ray evidence dated in August 2008 shows that the Veteran had degenerative changes in both feet.  The Veteran was seen again in September 2008, for complaints of bilateral heel pain and was diagnosed with plantar fasciitis and gastrosoleal equinus.  His sensation was noted to be intact, and he reported the onset of heel pain to be the last several months.  The medical record further indicates that the Veteran's pain began approximately a year earlier.

While post service private treatment record from Kaiser was not made available for review, the Veteran stated he was diagnosed with mild pes planus in 1999 and was prescribed shoes inserts and cortisone injections.  He testified at his hearing his foot became aggravated when he stepped into a hole while running.  See Hearing Transcript, dated in June 2014.

The Veteran was afforded a VA examination in October 2014 for his bilateral foot pain.  The Veteran reported that his symptoms began between December 2007 and February 2008 while stationed in Iraq.  The examiner opined that the Veteran's condition was not related to a military event, injury, or illness.  The examiner said there was no evidence that the Veteran was diagnosed with plantar fasciitis in service, and noted that the Veteran's heel spurs was diagnosed in 2004 and he was treated for it.  The examiner also opined that the Veteran's bilateral hallux valgus with associated degenerative changes at the first metatarsophalangeal joint was asymptomatic, and noted that the Veteran was not treated for hallux valgus pain or associated symptoms while in service.

In June 2016, the Veteran underwent another VA examination.  The examiner opined that the Veteran's condition was less likely than not (less than 50 percent probability) incurred in or caused by the claimed in-service injury.  The VA examiner opined that the etiology of the Veteran's symptoms is more likely than not gout, and said that the pain is episodic and the episodes are not provoked by weight-bearing or activity.  The examiner found that the Veteran's episodes respond well to the gout medication.  The VA examiner noted mild degenerative changes on the x-ray, but said, "the history and exam weigh strongly against any current mechanical pain, including plantar fasciitis."  The examiner further opined that the x-ray findings of arthritis do not relate to onset in service, or any injury or illness during service.

As noted above, at the Board hearing and in statements of record, the Veteran testified that his foot problems began in service and has continued to the present.  He indicated that he sought treatment after separation in 2008 because he continues to experience pain.

Based on the evidence of record and when resolving all doubt in favor of the Veteran, the Board finds that service connection for the Veteran's diagnosed foot disorders, to include bilateral pes planus, bilateral plantar fasciitis, hallux valgus and degenerative joint disease is warranted.

Initially, service treatment records show complaints of foot pain.  He was then given more specific diagnoses shortly after service.  Moreover, importantly, the Veteran is competent to report events within the realm of his personal experience.  His foot symptoms are within the realm of lay observations; the Veteran is competent to report the onset and continuing symptoms of such disorders.  See McCartt v. West, 12 Vet. App. 164,167 (1999) (a skin condition manifested by boils, blotches, a rash, soreness, and itchiness is subject to lay observation).  Likewise, the Veteran has consistently reported that the onset of his symptoms began while on active duty.  As such, the Board also finds the Veteran's statements to be credible and sufficient to establish the onset of symptoms in service and to link the current foot disorder to the injury in service.

The Board recognizes that the June 2016 VA examiner indicated that the Veteran's foot disorder was not related to service.  Moreover, the examiner stated that there was no evidence to support the Veteran's claim that his bilateral foot disorder is related to service; however, the examiner did not acknowledge the service treatment records that do document complaints of foot pain.  The Board notes, that there are in-service treatment records documenting foot pain as well as the Veteran's lay statements, x-rays showing bilateral foot disorders, and evidence demonstrating a link between the current disabilities to service.

In short, service connection for bilateral pes planus, bilateral plantar fasciitis, and a bilateral hallux valgus with degenerative joint disease, is warranted.

ORDER

Service connection for bilateral foot disorder is granted.



____________________________________________
MICHAEL MARTIN
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


